                                      Case 19-13092-EPK              Doc 7         Filed 03/08/19       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                             www.flsb.uscourts.gov
                                                 CHAPTER 13 PLAN (Individual Adjustment of Debts)
                        ■                                     Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: ROBINSON III, CHARLES W                          JOINT DEBTOR: ROBINSON, MALITA                      CASE NO.:
SS#: xxx-xx- 1831                                           SS#: xxx-xx-8348
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                              ■   Included                Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                  Included            ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 Included            ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $743.00              for months     1   to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                               NONE      PRO BONO
        Total Fees:               $4550.00            Total Paid:            $290.00            Balance Due:           $4260.00
        Payable             $355.00          /month (Months 1       to 12 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500 + $525MTV + $525MTV = $4,550

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:               ■   NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL:                     NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:             ■   NONE
                   2. VEHICLES(S):           NONE




LF-31 (rev. 10/3/17)                                                      Page 1 of 3
                                        Case 19-13092-EPK               Doc  7 Filed 03/08/19 Page 2 of 3
                                                                         Debtor(s): ROBINSON III, CHARLES W, ROBINSO Case number:

         1. Creditor: Chase Auto Finance                      Value of Collateral:           $15,000.00                      Payment
              Address: Attn: Bankruptcy                       Amount of Creditor's Lien:     $23,532.00    Total paid in plan:      $17,821.20
                       POB 901076
                       Fort Worth, TX 76101
                                                              Interest Rate:       7.00%                       $155.00     /month (Months   1 to 12 )
         Last 4 Digits of Account No.: 1403
                                                                                                               $332.53     /month (Months 13 to 60 )
         VIN: 2T3RFREV4GW468298
         Description of Collateral:
         2016 Toyota Rav 4


         Check one below:
            Claim incurred 910 days or more pre-
          ■
            petition
            Claim incurred less than 910 days pre-
            petition
         2. Creditor: Ally Financial                          Value of Collateral:           $15,000.00                      Payment
              Address: Attn: Bankruptcy Dept.                 Amount of Creditor's Lien:     $15,000.00    Total paid in plan:      $17,821.20
                       POB 380901
                       Bloomington, MN 55438
                                                              Interest Rate:       7.00%                       $170.45     /month (Months   1 to 12 )
         Last 4 Digits of Account No.: 2449
                                                                                                               $328.67     /month (Months 13 to 60 )
         VIN: 4T4BF1FK8FR506085
         Description of Collateral:
         2015 Toyota Camry


         Check one below:
            Claim incurred 910 days or more pre-
            petition
            Claim incurred less than 910 days pre-
          ■
            petition
                    3. PERSONAL PROPERTY:                 ■   NONE
            C. LIEN AVOIDANCE                 ■    NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■   NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                       ■   NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                      ■   NONE
            B. INTERNAL REVENUE SERVICE:                        ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                         ■    NONE
            D. OTHER:             ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay             $14.25          /month (Months 13        to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.          If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

LF-31 (rev. 10/3/17)                                                           Page 2 of 3
                                    Case 19-13092-EPK                 Doc  7 Filed 03/08/19 Page 3 of 3
                                                                       Debtor(s): ROBINSON III, CHARLES W, ROBINSO Case number:
               C. SEPARATELY CLASSIFIED:               ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                       ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                   ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ Charles Robinson                     Debtor     March 8, 2019                 /s/ Malita Robinson          Joint Debtor    March 8, 2019
  ROBINSON III, CHARLES W                                  Date                     ROBINSON, MALITA                                  Date




    Attorney with permission to sign on                    Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                      Page 3 of 3
